United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0500
Issued: August 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 8, 2019 appellant filed a timely appeal from a December 12, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the December 12, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted October 29, 2018 employment incident.
FACTUAL HISTORY
On November 1, 2018 appellant, then a 37-year-old food service worker, filed a traumatic
injury claim (Form CA-1) alleging that, on October 29, 2018, she injured her right knee and back
when she fell after her foot got stuck to a kitchen mat while in the performance of duty. On the
reverse side of the claim form, the employing establishment indicated that appellant stopped work
on the date of injury and returned to work the next day on October 30, 2018.
In a report and accompanying letter dated October 29, 2018, Kevan Davenport, a physician
assistant, noted that appellant sustained a muscle spasm and that she could return to work on
October 30, 2018.
In a development letter dated November 7, 2018, OWCP advised appellant that the
evidence submitted was insufficient to establish her claim. It provided a questionnaire for her
completion and requested additional factual and medical evidence to substantiate her claim.
OWCP afforded appellant 30 days to submit the requested evidence.
In a letter dated November 8, 2018, the employing establishment controverted appellant’s
claim. It noted that a safety investigator examined the area she claimed to have fallen and did not
find grease, or other sticky substance on the ground. The employing establishment also indicated
that appellant had neither established a diagnosis, nor causal relationship, in relation to the alleged
employment incident.
In a supplemental statement dated October 29, 2018, appellant explained that as she walked
passed the fryer on her way back to her station, the floor mat stuck to her shoe and she fell forward
on the floor. She noted that she injured her right knee and back, and a coworker helped her off of
the floor.
In a letter dated November 14, 2018, Dr. Joyce Evans, Board-certified in family practice,
indicated that she examined appellant on November 6, 2018, and indicated that she had a back
injury. She related work restrictions to be in effect through November 16, 2018, including
avoiding bending, no lifting over five pounds, and limited prolonged standing.
In a subsequent letter dated November 20, 2018, Dr. Evans indicated that appellant had
suffered a back injury, and recommended work restrictions including no bending or lifting.
In a report dated December 7, 2018, Dr. Evans reviewed appellant’s history of injury. She
indicated that she examined appellant regarding her October 29, 2018 injury on November 6
and 20, 2018. Dr. Evans noted that appellant had x-rays completed of her lumbar spine and right
knee on November 30, 2018, which revealed only minimal spondylosis of the back and some
degenerative changes in the knee. She diagnosed back injury, right knee injury, and knee pain.
Dr. Evans opined that appellant sustained injury due to a “fall at work” which caused back spasm
and pain.
2

By decision dated December 12, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish a diagnosis in connection with the accepted
October 29, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.10
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11

3

Supra note 1.

4

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5
T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16,
2016); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

10

T.M., Docket No. 19-0380 (issued June 26, 2019); S.S., supra note 7.

11

T.M., id.; J.L., Docket No. 18-1804 (issued April 12, 2019).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted October 29, 2018 employment incident.
Appellant submitted a report and letter dated October 29, 2018 from Mr. Davenport, a
physician assistant. The Board has held that medical reports signed solely by a physician assistant
are of no probative value as physician assistants are not considered physicians as defined under
FECA and are therefore not competent to render a medical opinion.12 These reports are therefore
insufficient to establish the claim.
In her December 7, 2018 report, Dr. Evans reviewed appellant’s history of injury and
diagnosed back injury, right knee injury, and knee pain. She also opined that appellant’s injuries
were caused by a “fall at work.” A vague description of an “injury” fails to establish a firm medical
diagnosis and provides no causal support for an injury.13 The Board also notes that pain and spasm
are symptoms, not compensable medical diagnoses.14 While Dr. Evans related that appellant’s fall
at work caused back spasm and pain, the Board has held that a medical report is of no probative
value if it does not provide a firm diagnosis of a particular medical condition, or offer a specific
opinion as to whether the accepted employment incident caused or aggravated the claimed
conditions.15
Appellant also submitted her own personal statement dated October 29, 2018, in which she
related that she injured her knee and back when her foot got stuck to the floor mat and she fell
forward. However, her own lay opinion is not relevant to the medical issue in this case, which can
only be resolved through the submission of probative medical evidence from a physician
containing a medical diagnosis.16
As the medical evidence of record is insufficient to establish a diagnosed medical condition
causally related to the accepted October 29, 2018 employment incident, the Board finds that
appellant has not met her burden of proof.

12
E.T., Docket No. 17-0265 (issued May 25, 2018) (physician assistants are not considered physicians under
FECA); see David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (health care providers such as physician assistants,
nurses and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this
subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by state law).
13

See J.L., Docket No. 18-1804 (issued April 12, 2019).

14

T.J., Docket No. 18-1500 (issued May 1, 2019) (the Board has held that pain and spasm are symptoms not medical
diagnoses).
15

T.J., id.; see M.J., Docket No. 18-1114 (issued February 5, 2019).

16

D.N., Docket No. 19-0070 (issued May 10, 2019); see G.C., Docket No. 18-0506 (issued August 15, 2018).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted October 29, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

